Ingraham, J.
The only evidence as to the time spent by the referee and the stenographer upon the reference was that contained in the affidavit of the defendants’ attorney that there were 13 sessions, lasting at no time more than one hour, at which any substantial business of the reference was transacted, or at which anything was at all done, and that in the stenographer’s minutes there were 122 pages of matter, equal to about 244 folios. The referee does not state the number of days that he was engaged, and there is no evidence that" would justify the court in taxing the fees either of the referee or the stenographer at the amount directed to be paid to them. I think, therefore, that the court should either have denied the application, or, if a larger amount than that justified by the statement of the defendants’ attorney as to the time occupied by the reference was claimed, should have required the referee to submit a statement showing the basis for his claim, and for a charge for the services of the stenographer. The order should therefore be reversed, with $10 costs and disbursements, with leave to renew the motion at special term upon further affidavits.